           Case 2:18-cv-00561-APG-NJK Document 76 Filed 01/25/21 Page 1 of 4




 1
 2
 3
 4
                                   UNITED STATES DISTRICT COURT
 5
                                           DISTRICT OF NEVADA
 6
 7   BRETT R. PRIMACK,
                                                                 Case No.: 2:18-cv-00561-APG-NJK
 8             Plaintiff,
                                                                            ORDER
 9   v.
10   OHIO SECURITY INSURANCE
     COMPANY, et al.,
11
               Defendants.
12
13         This case has been referred to the undersigned magistrate judge to hold a settlement
14 conference. That settlement conference is hereby SET for 9:30 a.m. on March 3, 2021. 1 The
15 settlement conference will be held remotely by video, with further instructions to be provided at a
16 later date regarding the logistics for appearances.
17         The following individual(s) are required to appear for the duration of the settlement
18 conference:
19         1.         At least one attorney of record for each party with full knowledge of the case and
20                     who will be participating in the trial;
21         2.         All parties appearing pro se;
22         3.         All individual parties;
23         4.         In the case of non-individual parties, an officer or representative with binding
24         authority to settle this matter up to the full amount of the claim or last demand made; and
25
           1
             Any request to change the date of the settlement conference must be made in writing and
26 must be filed within 14 days of the issuance of this order. Such requests must include at least five
   alternative dates on which all required participants are available to attend the settlement
27 conference. The parties must meet and confer on such dates prior to the filing of the request. If
   the request is not filed as a stipulation, any response must be filed three days after service of the
28 request.

                                                         1
           Case 2:18-cv-00561-APG-NJK Document 76 Filed 01/25/21 Page 2 of 4




 1         5.      If any party is subject to coverage by an insurance carrier, then a representative of
 2         the insurance carrier with binding authority to settle this matter up to the full amount of the
 3         claim or last demand. 2
 4 Any request for an exception to the above attendance requirements must be filed and served on all
 5 parties within 14 days of the issuance of this order. If the request is not filed as a stipulation, any
 6 response shall be filed three days after service of the request. Requests for an exception must be
 7 supported by a compelling justification for an exception.
 8                     PREPARATION FOR SETTLEMENT CONFERENCE
 9         In preparation for the settlement conference, the attorneys for each party, and the parties
10 appearing pro se, if any, shall submit a confidential written settlement conference statement for
11 the Court’s in camera review. The settlement conference statement shall be concise and shall
12 contain:
13         1.      A brief statement of the nature of the action;
14         2.      The names of the people who will attend the settlement conference;
15         3.      A concise summary of the evidence that supports your theory of the case, including
16         the names of individuals disclosed pursuant to Rule 26(a)(1)(A)(i), the Rule
17         26(a)(1)(A)(iii) computation of damages, and the Rule 26(a)(1)(A)(iv) insurance
18         information. You must provide all information which documents or supports your damages
19         claims. Copies of medical records or treatment records need not be submitted but, rather,
20         shall be provided in a table or summary format;
21         4.      Attachment of any documents or exhibits that are relevant to key factual or legal
22         issues, including selected pages from deposition transcripts or responses to discovery
23         requests;
24         5.       Analysis of the key issues involved in the litigation. The analysis must include a
25         discussion of the strongest points in your case, both legal and factual, and a frank discussion
26
27
           2
             Settlement conferences are closed to the public. Non-parties, including family members,
28 are not permitted to attend.

                                                      2
           Case 2:18-cv-00561-APG-NJK Document 76 Filed 01/25/21 Page 3 of 4




 1         of the weakest points as well. The Court expects you to present a thorough analysis of the
 2         key issues and candid evaluation of the merits of your case;
 3         6.      Identification and explanation of any obstacles to settlement, e.g. medical liens,
 4         statutory caps, or motions pending before the Court;
 5         7.      The history of settlement discussions, if any, which have occurred in this case.
 6         Provide any demands, offers, or offers of judgment that have been made and, if applicable,
 7         the reasons they have been rejected. Attach a copy of all settlement correspondence,
 8         including all written demands or offers and responses thereto; and
 9         8.      The initial settlement proposal that will be presented at the settlement conference
10         with a justification for any monetary amount. The proposal must include any non-
11         monetary settlement terms that will be presented.
12         The settlement conference statements must also include an email address for each
13 participant.
14         The     settlement   conference     statements    shall   be    submitted    by    email    to
15 njk_chambers@nvd.uscourts.gov 3 no later than 3:00 p.m. on February 24, 2021. Hard copies of
16 the settlement conference statements will not be accepted. DO NOT SERVE A COPY ON
17 OPPOSING COUNSEL.
18         The purpose of the settlement conference statement is to assist the undersigned Magistrate
19 Judge in preparing for and conducting the settlement conference. In order to facilitate a meaningful
20 conference, your utmost candor in responding to all of the above-listed questions is required. The
21 settlement conference statement will remain confidential. If this case does not settle, the settlement
22 conference statement will not be disclosed to the judge who ultimately presides over the trial.
23         In addition to the above requirements, the parties and counsel must be substantially
24 prepared to meaningfully participate in the settlement conference in good faith.
25
26
27         3
            To be clear, this email address is provided for the sole purpose of submitting settlement
   statements. Litigants are not permitted to otherwise engage in ex parte communications through
28 this email address. In addition, the Court will not respond to emails to confirm receipt.

                                                     3
       Case 2:18-cv-00561-APG-NJK Document 76 Filed 01/25/21 Page 4 of 4




 1      FAILURE TO COMPLY WITH THE REQUIREMENTS SET FORTH IN THIS
 2 ORDER WILL SUBJECT THE NON-COMPLIANT PARTY AND/OR COUNSEL TO
 3 SANCTIONS UNDER FEDERAL RULE OF CIVIL PROCEDURE 16(f).
 4      IT IS SO ORDERED.
 5      Dated: January 25, 2021
 6                                              ______________________________
                                                Nancy J. Koppe
 7                                              United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       4
